Case 2:18-cv-00284-DAK-DBP Document 126 Filed 08/21/20 PageID.980 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  McKenna Denson,                                  ORDER REGARDING MOTION TO
                                                   APPROVE REVIEW PLAN
                        Plaintiff,
  v.                                               Case No. 2:18-cv-00284-DAK-DBP

  Corporation of the President of the Church of    District Judge Dale Kimball
  Jesus Christ of Latter-Day Saints, et al.,
                                                   Magistrate Judge Dustin B. Pead
                        Defendants.


        Defendant Corporation of the President of The Church of Jesus Christ of Latter-day

 Saints (COP) seeks approval of the review plan. (ECF No. 124.) Pursuant to court orders, third-

 party Xact Data Discovery has completed its evidence collection efforts and submitted a report.

 COP requests the court approve its proposed plan for review of the evidence.

        To help facilitate resolution of this motion the court HEREBY ORDERS Plaintiff

 McKenna Denson to file any response to the motion and proposed plan on or before Wednesday

 August 26, 2020. Defendant may then file a reply on or before Friday August 28, 2020.

        IT IS SO ORDERED.



                 DATED this 21 August 2020.




                                             Dustin B. Pead
                                             United States Magistrate Judge
